Citation Nr: 0101130	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claimant's claim for service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel




INTRODUCTION

The claimant had active duty for training from February 26, 
1979 to July 25, 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the New Orleans, Louisiana 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In April 1987, the Board denied service connection for an 
acquired psychiatric disorder.  The evidence at that time 
included service medical records and VA hospital and clinical 
records.  There was no diagnosis of an acquired psychiatric 
disability.  

2.  Since the Board's April 1987 decision, evidence of a 
psychosis, an acquired psychiatric disability, has been 
received.  


CONCLUSIONS OF LAW

1.  The April 1987 decision of the Board denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence sufficient to reopen the claim 
for service connection for an acquired psychiatric disorder 
has been presented.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In April 1987, the Board denied service connection for an 
acquired psychiatric disorder.  The evidence at that time 
included service medical records and VA hospital and clinical 
records.  There was no diagnosis of an acquired psychiatric 
disability.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the appellant has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F.3d 
1356, 1360-62 (Fed. Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

This is a two part test.  First, the evidence must be 
"[n]ew."  That is it must not have previously been submitted 
to agency decision makers.  Also, it must be neither 
cumulative nor redundant.  Secondly, it must be "material."  
That is, it must bear directly and substantially upon the 
specific matter under consideration.  Additionally, by itself 
or in connection with evidence previously assembled it must 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  

In this case, in 1987, there was no evidence from a competent 
witness that the appellant had an acquired psychiatric 
disability.  On VA hospitalization in January and February 
1993, dysthymia was diagnosed.  This diagnosis is evidence of 
a current acquired psychiatric disability.  On VA examination 
in October 1998, psychosis was diagnosed.  This diagnosis is 
also evidence of a current acquired psychiatric disability.  
Such evidence was not previously submitted to agency decision 
makers.  It bears directly and substantially upon the 
specific matter under consideration.  It is not cumulative or 
redundant.  It is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
medical evidence received since the April 1987 Board decision 
meets the regulatory definition of new and material evidence 
and requires that the claim be reopened.  

The Board notes that the current claim was received by the RO 
in October 1997.  The claim was denied by an August 1998 
rating decision and the appellant was informed in September 
1998.  Following receipt of additional medical records, the 
RO made another rating decision in February 1999 and informed 
the appellant in March 1999.  In a statement dated in April 
1999, and received in May 1999, the appellant asserted that 
medical evidence showed he was being treated for the same 
condition he had in service.  He further asserted that he had 
submitted new and material evidence.  These assertions were 
in direct disagreement with the August 1998 and February 1999 
rating decisions.  While the statement did not say that it 
was a notice of disagreement, the use of special wording is 
not required.  The statement can be reasonably construed as 
expressing timely disagreement with the previous rating 
decisions.  38 C.F.R. § 20.201 (2000).  The August 2000 
statement of the case was in error in asserting that the 
appellant's claim was reopened in May 1999.  The 
communication received at that time was a timely notice of 
disagreement and not a new claim.  


ORDER

The petition to reopen the claimant's claim for service 
connection for an acquired psychiatric disorder is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disability is REMANDED to the RO 
for the following:

1.  The RO must adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability on a de 
novo basis considering all evidence of 
record, both old and new.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals



 

